Citation Nr: 0029298	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for swollen throat 
glands.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to an increased rating for postoperative 
residuals of a hemorrhoidectomy and fistulectomy, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from April 
1975 to July 1976.  Thereafter, he served in the Air National 
Guard.  He had a second period of active duty service in the 
Air Force from November 1990 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision that denied service connection 
for swollen throat glands, hypertension, and GERD, and denied 
an increased (compensable) rating for postoperative residuals 
of a hemorrhoidectomy and fistulectomy.  The Board remanded 
the case in August 1999.  In July 2000, the RO granted an 
increased rating of 10 percent for postoperative residuals of 
a hemorrhoidectomy and fistulectomy; the appeal for a higher 
rating for this condition continues.

When the Board remanded the case, it noted that the issue of 
service connection for swollen throat glands would be 
recharacterized as whether there was new and material 
evidence to reopen the claim, in light of an earlier January 
1992 final RO decision which denied the claim.  However, it 
now appears that new and material evidence has been submitted 
(including additional service medical records obtained 
pursuant to the Board remand) to reopen the claim, and thus 
the Board will address the merits of the claim for service 
connection for swollen throat glands.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999).


FINDINGS OF FACT

1.  A chronic disability manifested by swollen throat glands 
did not begin during and was not worsened by the veteran's 
active duty.  Between his periods of active duty he developed 
acute symptoms from enlarged tonsils; such did not worsen 
during his last period of active duty; and subsequent to his 
last period of service he developed acute symptoms from 
enlarged tonsils for which he had a tonsillectomy.  

2.  Hypertension was not present during active service and 
was not manifest to a compensable degree within the year 
after active service, and any current hypertension is 
unrelated to service.

3.  GERD was not present during active service, and any 
current GERD is unrelated to service. 

4.  The veteran's service-connected postoperative residuals 
of a hemorrhoidectomy and fistulectomy are manifested by no 
more than moderate hemorrhoids and by no more than constant 
slight or occasional moderate leakage. 


CONCLUSIONS OF LAW

1.  A disability manifested by swollen throat glands was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

3.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

4.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a hemorrhoidectomy and 
fistulectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.114, Diagnostic Code 7332, 
7335, 7336 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records during the veteran's active duty 
in the Air Force from April 1975 to July 1976 show no 
findings of swollen throat glands, hypertension, or GERD.  
The medical history portion of the July 1976 service 
separation examination shows no pertinent complaints.  On 
clinical examination his blood pressure was 106/68, and the 
throat, abdomen, and viscera were normal.  

Extensive later medical records during the veteran's service 
in the Air Force Reserve and Air National Guard in the 1970s 
and 1980s, including periodic medical examinations, show no 
hypertension or GERD.  At a routine general medical 
examination in September 1985, it was noted that the right 
tonsil was enlarged and erythematous, and the left tonsil was 
normal.  These records do not otherwise refer to "swollen 
throat glands."

The veteran underwent an irrigation and drainage of a 
perianal abscess at a VA Medical Center (VAMC) in June 1988.

An Air National Guard periodic examination in November 1990 
notes blood pressure was 106/66, and all pertinent systems 
were normal.  

During the veteran's period of active duty service during the 
Persian Gulf War from November 1990 to December 1991, he 
underwent a hemorrhoidectomy and fistulectomy in February 
1991.  On isolated occasions the veteran had throat symptoms 
(among other symptoms) associated with common colds (upper 
respiratory infections) and on isolated occasions he was 
noted to have stomach complaints associated with gastritis.  
The service medical records from this period do not show a 
disability manifested by swollen throat glands, hypertension, 
or GERD.  A July 1991 general medical examination for a 
medical evaluation board (related to a back condition) noted 
a normal throat, normal abdomen and viscera, and normal 
vascular system; his blood pressure was 112/70.  At an 
October 1991 clinic visit for a back condition, blood 
pressure was 108/78.  The veteran was medically discharged 
from service on December 5, 1991 due to a back condition.

In January 1992, the RO granted service connection and a 
noncompensable rating for postoperative residuals of a 
hemorrhoidectomy and fistulectomy.

VA outpatient records from January 1992 show the veteran was 
seen for a complaint of a sore throat which he said he had 
for about two weeks or since Christmas.  He also gave a 
history of having enlarged tonsils for about 6 years.  
Current examination showed enlarged tonsils, and a 
tonsillectomy was recommended.  The veteran was then admitted 
to the VAMC in January 1992 and underwent a bilateral 
tonsillectomy.  The hospital records again note the history 
of having enlarged tonsils for 6 years.  The veteran reported 
he had sought intermittent care for this condition, but no 
definitive treatment was done. 

In January 1992, the veteran filed a claim for service 
connection for various conditions including swollen glands of 
the throat.  (That claim was denied in a final January 1992 
RO decision, but the claim has since been reopened with new 
and material evidence.)

A March 1992 examination for the South Carolina Vocational 
Rehabilitation Department primarily concerns a back 
condition.  A general medical examination was also provided 
and showed blood pressure of 90/64, a normal throat, and 
normal cardiovasular and gastointestinal system.

In November 1992, the veteran was seen at a VA mental health 
clinic for nervous complaints.  His blood pressure was 
133/66.  He was prescribed propranolol for nervous symptoms.  
At a December 1992 visit, his blood pressure was 137/73.  VA 
outpatient records in 1993 show treatment primarily at the 
mental health clinic.  At April 1993 visits for psychiatric 
complaints, blood pressure readings included 126/59 and 
120/75.  At a mental health clinic visit in April 1993 the 
veteran requested a refill of propranolol.  At May 1993 
visits, blood pressure readings included 122/64 and 120/62.  
In August 1993, the veteran reported that he had stomach 
trouble all week and that the symptoms increased with eating 
or drinking.  His blood pressure was 123/54.  Later in August 
1993 it was reported that he had had 2-3 weeks of pain in his 
epigastrium.  The diagnosis was gastritis/dyspepsia secondary 
to non-steroidal anti-inflammatory drugs (NSAIDs) and rule 
out peptic ulcer disease.  At an August 1993 mental health 
clinic visit, Prozac was prescribed for psychiatric symptoms.

The veteran was admitted to a private psychiatric hospital in 
August 1993.  On physical examination, his blood pressure was 
100/70.  It was noted that he was taking Prozac and 
propranolol prescribed by the VA.  It was also stated that 
the propranolol was being taken for hypertension.

On a history recorded for a Persian Gulf War registry in 
November 1993, the veteran reported that symptoms that 
started during the Persian Gulf War included a sore throat.  
He gave a past medical history which included hypertension, 
status post hemorrhoidectomy, and status post tonsillectomy.  
It was reported that his medications included Inderal 
(propranolol).  The veteran related he had developed 
heartburn after his tonsillectomy.  Examination of rectum was 
within normal limits.  His blood pressure was 133/66.  The 
impressons included history of gastroesophageal reflux, 
depression, hypertension, status post hemorrhoidectomy, and 
status post tonsillectomy.  

An April 1994 VA mental health clinic record notes that 
medication for depression, propranolol, was refilled.  
Another mental health clinic record from that month notes 
that Prozac and propranolol were to be continued.

In September 1995 the veteran filed to reopen a claim for 
service connection for swollen throat glands.  He also 
claimed service connection for GERD and hypertension, which 
he stated started in 1993.  He also filed a claim for an 
increased rating for his service-connected rectal condition.

In September 1995 the veteran was seen at a VA outpatient 
clinic for complaints of rectal bleeding, status post 
hemorrhoidectomy.  He was evaluated for the condition in 
October 1995.  Examination showed no bleeding or external 
hemorrhoids.  At the VA clinic in November 1995, he 
complained of bright red blood from his rectum; no 
hemorrhoids were palpable.  A December 1995 colonoscopy was 
negative for internal hemorrhoids.  It was noted that there 
was a healed sinus or fistula, which might occasionally bleed 
(the veteran complained of such bleeding), and that surgery 
should be considered if this was a problem.  Later in 
December 1995 the veteran complained of rectal bleeding.  
Rectal examination was negative except for questionable 
palpable internal hemorrhoids.  Mucous was hemocult negative.  
An anal fissure was suspected, and it was recommended that he 
use Anusol suppository after each bowel movement.  In January 
1996, he had no specific complaints, but reported that he had 
occasional anal irritation with a history of a 
hemorrhoidectomy.  He also complained of an occasional upper 
respiratory infection.  Examination showed the pharynx, nose, 
and neck were unremarkable.  

At VA clinic visits in January 1998 for rectal complaints, 
the veteran's blood pressure was normal; it was noted he gave 
a questionable history of hypertension; and he was not taking 
hypertension medication.  In June 1998, the veteran reported 
that he continued to have intermittent pain, swelling, and 
drainage from the area of the perianal incision (the area of 
the prior hemorrhoidectomy).  On examination of the perianal 
are there was a skin defect at 5:00.  No drainage was 
observed.  It was reported that that a colonoscopy in 
December 1995 had been negative.  He was admitted to the VAMC 
for outpatient surgery for an anal fistula in July 1998.  
Later in July 1998 it was reported that the fistulotomy site 
looked good and was healing well.  He was to be followed up 
in 1 month.  Records from the VAMC during this outpatient 
admission note that his blood pressure was 117/69.  It was 
reported that he did not have hypertension and was no longer 
on hypertension medication.  Numerous blood pressure readings 
through 1999 were normal.  In March 1999, it was noted that 
the veteran had a sore throat and had had a tonsillectomy in 
1991.  The diagnoses were alleged hemoptysis and probable 
bronchitis.  When seen for sinusitis, and pharyngitis in 
November 1999, it was noted that there was no adenopathy of 
the neck.

On a January 2000 VA examination of the rectum and anus, The 
veteran reported that he developed what he described as a 
cyst in the peritoneum after he had a hemorrhoidectomy and 
fistulotomy.  He said in 1998 he underwent a flexible 
sigmoidoscopy and a repeat fistulotomy.  He reported that 
since his surgery the site of his fistulotomy swelled up 
(like a cyst) and drained some blood and pus.  He said this 
occurred about every other month and the drainage would stop 
and the area would heal on its own.  He reported that he had 
rectal bleeding from his hemorrhoids about 3 times a week 
with the amount of blood varying from a few drops to a 
teaspoonful full.  He reported painful swelling about 3 times 
a month, lasting 2 to 3 days.  He reported that since surgery 
in 1998 he noted fecal staining of his underwear about twice 
a week and said he had had 2 episodes of incontinence in the 
past 2 years.  He said he used Proctofoam-HC about twice a 
week and used pads as needed.  Examination showed no signs of 
anemia.  The perianal region showed a skin tag consistent 
with an external hemorrhoid.  There was a well-healed 
fistulotomy scar with no swelling, tenderness, or discharge, 
and there was no anal fissure or fecal leakage.  Sphincter 
tone was well preserved.  Proctoscopy showed grade I internal 
hemorrhoids that were not thrombosed, bleeding, or prolapsed 
at time of examination.  The examiner reported that review of 
the computer base showed a CBC (complete blood count) in 1999 
with hemoglobin of 14.3 and normal red blood cell indices.  
Current examination diagnoses included history of 
hemorrhoidectomy in the past; history of fistulotomy in 1991 
and 1998; symptoms of anal sphincter dysfunction to the 
degree indicated; internal hemorrhoids; and external 
hemorrhoid. 

In July 2000, the RO granted an increased rating of 10 
percent for postoperative residuals of a hemorrhoidectomy and 
fistulectomy







II. Analysis

A.  Service connection for swollen throat glands

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

It appears that the "swollen throat glands" referred to by 
the veteran consist of the enlarged tonsils for which he had 
a tonsillectomy in January 1992, around the time of his 
initial claim for service connection.  

There is no evidence of a tonsil problem or swollen throat 
glands during the veteran 1975-1976 active duty.  A periodic 
examination in 1985, while the veteran was in the Air 
National Guard, noted an enlarged and erythematous tonsil.  
Service medical records from the veteran's 1990-1991 active 
duty do not show a tonsil problem or swollen throat glands.  
After active duty, in early 1992, the veteran was seen for 
acute throat symptoms which appeared in the past two weeks 
(after active duty), and he related that he had enlarged 
tonsils for the past 6 years.  Enlarged tonsils were noted, 
and a tonsillectomy was performed in 1992.

The evidence shows that between periods of active duty the 
veteran developed acute symptoms from enlarged tonsils, but 
such abated.  Even if the problem at that time was chronic, 
it did not worsen during his last period of service.  In 
fact, there is no indication of any tonsil problem or swollen 
throat gland problem during the last period of service.  The 
tonsil problem again appeared after the last period of 
service, but there is no medical evidence to link such 
condition to service.  

The weight of the evidence demonstrates that a condition of 
"swollen throat glands" (apparently enlarged tonsils) was 
neither incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for swollen throat glands must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Service connection for hypertension

Service connection for certain chronic diseases, including 
hypertension, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Persistent elevated blood pressure (hypertension) was not 
shown during the veteran's 1975-1976 active duty, between 
periods of active duty, during his 1990-1991 active duty, 
within the year after the last period of active duty, or at 
any time since then.  All blood pressure readings have been 
normal.  There are some references in the post-service 
medical records to the veteran having been prescribed 
propranolol by the VA for hypertension, but this appears to 
be in error as the VA records show the medication was 
prescribed for nervous symptoms.  In any event, the latest 
medical records show the veteran does not have hypertension, 
and without a current disability there can be no service 
connection.  Even if the veteran now had hypertension, there 
is no medical evidence to link it to service.   

The weight of the evidence demonstrates that claimed 
hypertension was neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Service connection for GERD

Medical records from the veteran's 1975-1976 active duty, 
from between periods of active duty, and from his 1990-1991 
active duty do not show GERD.  Such condition was first noted 
and diagnosed after service in 1993.  There has been no 
diagnosis of the condition since 1993.  Even assuming that 
this condition currently exists, there is no medical evidence 
to link it to service as required for service connection. 

The weight of the evidence demonstrates that claimed GERD was 
neither incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for GERD must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

D.  Increased rating for residuals of a hemorrhoidectomy and 
fistulectomy

The veteran claims that a rating in excess of 10 percent 
should be assigned for postoperative residuals of a 
hemorrhoidectomy and fistulectomy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 0 percent rating is assinged for external or internal 
hemorrhoids which are mild or moderate.  A 10 percent rating 
will be assigned when they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.   

Fistula-in ano will be rated as impairment of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7335.  
Impairment of sphincter control with respect to the anus and 
rectum will be rated 10 percent for constant slight, or 
occasional moderate, leakage.  A 30 percent rating is 
assigned when there are occasional involuntary bowel 
movements, necessitating wearing of pad..  38 C.F.R. § 4.114, 
Diagnostic Code 7332. 

With respect to hemorrhoids, the recent medical evidence 
shows they are no more than moderate in degree.  The evidence 
fails to show hemorrids which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, and thus a compensable rating for 
hemorroids is not warranted.

As to the fistula condition, the veteran has had two surgical 
procedures for a perianal fistula.  Recent examination shows 
no such fistula; rather he has a healed fistulotomy and no 
objective evidence of leakage.  While the veteran gives a 
subjective history of leakage and ocasional involuntary bowel 
movements, there are no medical records to support this 
allegation.  The current 10 percent rating contemplates 
constant slight or occasional moderate leakage, and there is 
no credible evidence to show the criteria for a higher rating 
based on impairment of sphincter control.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for postoperative residuals of 
a hemorrhoidectomy and fistulectomy.  Thus the benefit-of-
the-doubt rule is inapplicable, and the claim for a higher 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for swollen throat glands is denied.

Service connection for hypertension is denied.

Service connection for GERD is denied.

An increased rating for postoperative residuals of a 
hemorrhoidectomy and fistulectomy is denied.

		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

